DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: C1 found in FIGs. 6 and 8; C2 found in FIGs. 6 and 8; 140” found in FIG. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al (US 20100302704 and hereinafter Ogawa ‘704).
	In regards to claim 1, Ogawa '704 discloses a multilayer electronic component comprising: a body (2 - FIG. 1; [0039]) including dielectric layers (5 - FIG. 1; [0040]), and first and second internal electrodes (3 & 4 - FIG. 1; [0039]) alternately stacked with respective dielectric layers interposed therebetween (seen in FIG. 1), the body having first and second surfaces (19 & 20 - FIG. 1; [0056]) opposing each other in a stacking direction (upward in FIG. 1), third and fourth surfaces (6 & 7 - FIG. 1; [0041]) connected to the first and second surfaces and opposing each other (seen in FIG. 1), and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other ([0056]); 
	a first external electrode (8 - FIG. 1; [0041]) including a first electrode layer (10 - FIG. 1; [0043]) connected to the first internal electrode (seen in FIG. 1) and a first conductive resin layer (12 - FIG. 1; [0043]) disposed on the first electrode layer (seen in FIG. 1), the first external electrode having a first connection portion (portion leftward from 6 and between 19 and 20 in FIG. 1) disposed on the third surface of the body and a first band portion (portion of 8 upward from 19 and downward from 20 in FIG. 1) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 1; [0056]); 
	a second external electrode (9 - FIG. 1; [0041]) including a second electrode layer (11 - FIG. 1; [0043]) connected to the second internal electrode (seen in FIG. 1) and a second conductive resin layer (13 - FIG. 1; [0043]) disposed on the second electrode layer (seen in FIG. 1), the second external electrode having a second connection portion (portion rightward from 7 and between 19 and 20 in FIG. 1) disposed on the fourth surface of the body and a second band portion (portion of 9 upward from 19 and downward from 20 in FIG. 1) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 1; [0056]); and 
	a silicon (Si) organic compound layer (18 - FIG. 1; [0049] & [0050]) having a body cover portion (portion of 18 between the first and second electrode layers 10 and 11 in FIG. 1) disposed on a region of external surfaces of the body between the first and second electrode layers (seen in FIG. 1), a first extending portion (portion of 18 extending into first external electrode 8) extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion (seen in FIG. 1), and a second extending portion (portion of 18 extending into second external electrode 9) extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion (seen in FIG. 1).

	In regards to claim 2, Ogawa '704 further discloses wherein the Si organic compound layer includes alkoxy silane (see [0050], noting CH3O-Si-C8H17 is an alkoxy silane).

	In regards to claim 3, Ogawa '704 further discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in [0045]).

	In regards to claim 4, Ogawa '704 further discloses wherein the first and second electrode layers include a conductive metal and glass (described in [0107]).

	In regards to claim 5, Ogawa '704 further discloses wherein the first external electrode further includes a first plating layer (14 - FIG. 1; [0043]) disposed on the first conductive resin layer (seen in FIG. 1), and the second external electrode further includes a second plating layer (15 - FIG. 1; [0043]) disposed on the second conductive resin layer (seen in FIG. 1).

	In regards to claim 7, Ogawa '704 further discloses wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIG. 1 and described in [0063]).

	In regards to claim 8, Ogawa '704 further discloses wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion (seen in FIG. 1).

Claims 1, 3-7, 9-10, 12, 14-17, 19 and 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document 109411234 (CN 109411234 and hereinafter CN109411234).
	In regards to claim 1, CN109411234 discloses a multilayer electronic component comprising: a body (110 - FIG. 2; [0053], line 333 of translation) including dielectric layers (layers between electrodes 112 in FIG. 2; see also [0053], line 333, noting the body is dielectric), and first and second internal electrodes (112 - FIG. 2; [0053], lines 333-334) alternately stacked with respective dielectric layers interposed therebetween (seen in FIG. 2), the body having first and second surfaces opposing each other in a stacking direction (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (seen in FIG. 2); 
	a first external electrode (120 in FIG. 1; [0053], line 334) including a first electrode layer (leftward 122 in FIG. 2; [0058], line 334) connected to the first internal electrode (seen in FIG. 2) and a first conductive resin layer (leftward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the first electrode layer (seen in FIG. 2), the first external electrode having a first connection portion (portion of leftward electrode 120 that is leftward from body 110) disposed on the third surface of the body (seen in FIG. 2) and a first band portion (portion of leftward electrode 120 that is upward and downward from body 110) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2); 
	a second external electrode (120 in FIG. 1; [0053], line 334) including a second electrode layer (rightward 122 in FIG. 2; [0058], line 364) connected to the second internal electrode (seen in FIG. 2) and a second conductive resin layer (rightward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the second electrode layer (seen in FIG. 2), the second external electrode having a second connection portion (portion of rightward electrode 120 that is rightward from body 110) disposed on the fourth surface of the body (seen in FIG. 2) and a second band portion (portion of rightward electrode 120 that is upward and downward from body 110) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2); and 
	a silicon (Si) organic compound layer (130 - FIG. 2; [0054], lines 339-340; see also [0080], lines 503-506, noting silicone rubber can be used for layer 120; it is further noted that silicone rubber is composed of alternating main-chain atoms of silicon and oxygen and two organic groups, i.e. silicone rubber is a silicon (Si) organic compound) having a body cover portion (portion of 130 upward and downward from body 110 and between external electrodes 120 in FIG. 2) disposed on a region of external surfaces of the body between the first and second electrode layers (seen in FIG. 2), a first extending portion (portion of 130 in leftward electrode 120 in FIG. 2) extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion (seen in FIG. 2), and a second extending portion (portion of 130 in rightward electrode 120 in FIG. 2) extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion (seen in FIG. 2).

	In regards to claim 3, CN109411234 further discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in [0059]).

	In regards to claim 4, CN109411234 further discloses wherein the first and second electrode layers include a conductive metal and glass (described in [0059]).

	In regards to claim 5, CN109411234 further discloses wherein the first external electrode further includes a first plating layer (126 - FIG. 2; [0058]) disposed on the first conductive resin layer (seen in FIG. 2), and the second external electrode  further includes a second plating layer (126 - FIG. 2; [0058]) disposed on the second conductive resin layer (seen in FIG. 2).

	In regards to claim 6, CN109411234 further discloses wherein the first extending portion does not extend between the first electrode layer and the first conductive resin layer of the first connection portion (seen in FIG. 2), and the second extending portion does not extend between the second electrode layer and the second conductive resin layer of the second connection portion (seen in FIG. 2).

	In regards to claim 7, CN109411234 further discloses wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIG. 2 and described in [0067]).

	In regards to claim 9, CN109411234 discloses a multilayer electronic component comprising: a body (110 - FIG. 2; [0053], line 333) including dielectric layers (layers between electrodes 112 in FIG. 2; see also [0053], line 333, noting the body is dielectric), and first and second internal electrodes (112 - FIG. 2; [0053], lines 333-334) alternately stacked with respective dielectric layers interposed therebetween (seen in FIG. 2), the body having first and second surfaces opposing each other in a stacking direction (upward in FIG. 2) (seen in FIG. 2), third and fourth surfaces connected to the first and second surfaces and opposing each other (seen in FIG. 2), and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (seen in FIG. 2); 
	a first external electrode (120 in FIG. 1; [0053], line 334) including a first electrode layer (leftward 122 in FIG. 2; [0058], line 364) connected to the first internal electrode (seen in FIG. 2) and a first conductive resin layer (leftward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the first electrode layer (seen in FIG. 2), the first external electrode having a first connection portion (portion of leftward electrode 120 that is leftward from body 110) disposed on the third surface of the body (seen in FIG. 2) and a first band portion (portion of leftward electrode 120 that is upward and downward from body 110) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2); 
	a second external electrode (120 in FIG. 1; [0053], line 334) including a second electrode layer (rightward 122 in FIG. 2; [0058], line 364) connected to the second internal electrode (seen in FIG. 2) and a second conductive resin layer (rightward 124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) disposed on the second electrode layer (seen in FIG. 2), the second external electrode having a second connection portion (portion of rightward electrode 120 that is rightward from body 110) disposed on the fourth surface of the body (seen in FIG. 2) and a second band portion (portion of rightward electrode 120 that is upward and downward from body 110) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 2); and 
	a silicon (Si) organic compound layer (130 - FIG. 2; [0054], lines 339-340; see also [0080], lines 503-506, noting silicone rubber can be used for layer 120; it is further noted that silicone rubber is composed of alternating main-chain atoms of silicon and oxygen and two organic groups, i.e. silicone rubber is a silicon (Si) organic compound) having a body cover portion (portion of 130 upward and downward from body 110 and between external electrodes 120 in FIG. 2) disposed on a region of external surfaces of the body between the first and second electrode layers (seen in FIG. 2), a first extending portion (portion of 130 in leftward electrode 120 in FIG. 2) extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer (seen in FIG. 2), and a second extending portion (portion of 130 in rightward electrode 120 in FIG. 2) extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer (seen in FIG. 2), 
	wherein the first and second extending portions have first and second openings, respectively (seen in FIG. 2, noting first and second openings in 130 in the first and second connection portions, respectively).

	In regards to claim 10, CN109411234 further discloses wherein the first conductive resin layer is in contact with the first electrode layer through the first opening (seen in FIG. 2), and the second conductive resin layer is in contact with the second electrode layer through the second opening (seen in FIG. 2).

	In regards to claim 12, CN109411234 further discloses wherein the first opening is disposed in at least one of the first band portion or the first connection portion (seen in FIG. 2), and the second opening is disposed in at least one of the second band portion or the second connection portion (seen in FIG. 2).

	In regards to claim 14, CN109411234 further discloses wherein the first and second conductive resin layers include a conductive metal and a base resin (described in [0059]).

	In regards to claim 15, CN109411234 further discloses wherein the first and second electrode layers include a conductive metal and glass (described in [0059]).

	In regards to claim 16, CN109411234 further discloses wherein the first external electrode further include a first plating layer (126 - FIG. 2; [0058], line 366) disposed on the first conductive resin layer (seen in FIG. 2), and the second external electrode further include a second plating layer (126 - FIG. 2; [0058], line 366) disposed on the second conductive resin layer (seen in FIG. 2).

	In regards to claim 17, CN109411234 further discloses wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIG. 2 and described in [0067]).

	In regards to claim 19, CN109411234 discloses a multilayer electronic component comprising: a body (110 - FIG. 2; [0053], line 333) including dielectric layers (layers between electrodes 112 in FIG. 2; see also [0053], line 333, noting the body is dielectric), and first and second internal electrodes (112 - FIG. 2; [0053], lines 333-334) alternately stacked with respective dielectric layers interposed therebetween in a stacking direction (upward in FIG. 2) (seen in FIG. 2), the first and second internal electrodes being exposed to opposing end surfaces of the body in a length direction (rightward in FIG. 2) perpendicular to the stacking direction (seen in FIG. 2); 
	first and second external electrodes (120 in FIG. 1; [0053], line 334) including first and second electrode layers (122 in FIG. 2; [0058], line 364) disposed on the end surfaces of the body and connected to the first and second internal electrodes, respectively (seen in FIG. 2), the first and second electrode layers further extending inwardly in the length direction along surfaces of the body that connect the end surfaces to each other (seen in FIG. 2); and 
	a silicon (Si) organic compound layer (130 - FIG. 2; [0054], lines 339-340; see also [0080], lines 503-506, noting silicone rubber can be used for layer 120; it is further noted that silicone rubber is composed of alternating main-chain atoms of silicon and oxygen and two organic groups, i.e. silicone rubber is a silicon (Si) organic compound) disposed to cover exterior surfaces of the body and the first and second electrode layers (seen in FIG. 2), 
	wherein the first and second external electrodes further include first and second conductive resin layers (124 in FIG. 2; [0058], line 365; see also [0059], lines 372-374, noting that layer 124 is a conductive resin layer) enclosing the first and second electrode layers, respectively (seen in FIG. 2), 
	wherein the Si organic compound layer has one or more first openings (seen in FIG. 2, noting a first opening in 130 leftward of body 110) between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings (seen in FIG. 2), and has one or more second openings (seen in FIG. 2, noting a second opening in 130 rightward of body 110) between the second electrode layer and the second conductive resin layer so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings (seen in FIG. 2).

	In regards to claim 21, CN109411234 further discloses wherein the one or more first and second openings are arranged in only regions corresponding to the end surfaces of the body in the length direction (seen in FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (US 20190131076 and hereinafter Fukumura ‘076) in view of Ogawa '704.
	In regards to claim 9, Fukumura '076 discloses a multilayer electronic component comprising: a body (12 - FIG. 23; [0055]) including dielectric layers (14 - FIG. 23; [0056]), and first and second internal electrodes (16a & 16b - FIG. 23; [0062]) alternately stacked with respective dielectric layers interposed therebetween (seen in FIG. 23), the body having first and second surfaces (12a & 12b - FIG. 23; [0056]) opposing each other in a stacking direction (X - FIG. 23; [0056]) (seen in FIG. 23), third and fourth surfaces (12e & 12f - FIG. 23; [0056]) connected to the first and second surfaces and opposing each other (seen in FIG. 23), and fifth and sixth surfaces (12c & 12d - FIG. 24; [0056]) connected to the first to fourth surfaces and opposing each other (seen in FIG. 24); 
	a first external electrode (24a - FIG. 23; [0070]) including a first electrode layer (26a - FIG. 23; [0075]) connected to the first internal electrode (seen in FIG. 23) and a first conductive resin layer (28a - FIG. 23; [0080]) disposed on the first electrode layer (seen in FIG. 23), the first external electrode having a first connection portion (portion of 24a leftward from surface 12e in FIG. 23) disposed on the third surface of the body and a first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23)extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIGs. 22 & 23); 
	a second external electrode (24b - FIG. 23; [0071]) including a second electrode layer (26b - FIG. 23; [0076]) connected to the second internal electrode (seen in FIG. 23) and a second conductive resin layer (28b - FIG. 23; [0081]) disposed on the second electrode layer (seen in FIG. 23), the second external electrode having a second connection portion (portion of 24b rightward from surface 12f in FIG. 23) disposed on the fourth surface of the body and a second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 23); and 
	a silicon (Si) compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) having a body cover portion (34a & 34b - FIG. 23; [0146]) disposed on a region of external surfaces of the body between the first and second electrode layers (seen in FIG. 23), a first extending portion (portion 30e in FIG. 23) extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer (seen in FIG. 23), and a second extending portion (portion 30f in FIG. 23) extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer (seen in FIG. 23), 
	wherein the first and second extending portions have first and second openings, respectively (openings in 30e & 30f, respectively, in FIG. 23). Fukumura '076 fails to explicitly disclose the silicon (Si) compound layer being organic.
	Ogawa '704 discloses a silicon (Si) compound layer (18 - FIG. 1; [0049] & [0050]) being organic (described in [0050]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer electronic component of Fukumura '076 such that the silicon (Si) compound layer is a silicon (Si) organic compound layer, as taught by Ogawa '704, in order to obtain higher load characteristics against humidity ([0034]).

	In regards to claim 11, modified Fukumura '076 fails to explicitly disclose wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion.
	However, Fukumura ‘076 further discloses (in [0099]) that an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion are result effective variables, particularly for improving mechanical strength and realizing a high quality electrical connection.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076 such that an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion, in order to improve mechanical strength and realize a high quality electrical connection, as taught by Fukumura '076. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	In regards to claim 13, modified Fukumura '076 further discloses wherein the Si organic compound layer includes alkoxy silane (described in Ogawa '704: [0050], noting CH3O-Si-C8H17 is an alkoxy silane).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076 such that the Si organic compound layer includes alkoxy silane, as taught by Ogawa '704, in order to obtain higher load characteristics against humidity ([0034]).

	In regards to claim 17, modified Fukumura '076 further discloses wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (seen in Fukumura '076: FIGs. 22 & 23).

	In regards to claim 18, modified Fukumura '076 further discloses wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion (seen in Fukumura '076: FIG. 23).

Claims 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura ‘076 in view of Asano et al (US 10964478 and hereinafter Asano ‘478).
	In regards to claim 19, Fukumura '076 discloses a multilayer electronic component comprising: a body (12 - FIG. 23; [0055]) including dielectric layers (14 - FIG. 23; [0056]), and first and second internal electrodes (16a & 16b - FIG. 23; [0062]) alternately stacked with respective dielectric layers interposed therebetween in a stacking direction (X - FIG. 23; [0056]) (seen in FIG. 23), the first and second internal electrodes being exposed to opposing end surfaces (12e & 12f - FIG. 23; [0056]) of the body in a length direction (Z - FIG. 23; [0056]) perpendicular to the stacking direction (seen in FIG. 23); 
	first and second external electrodes (24a & 24b - FIG. 23; [0070]-[0071]) including first and second electrode layers (26a & 26b - FIG. 23; [0075]-[0076]) disposed on the end surfaces of the body and connected to the first and second internal electrodes, respectively (seen in FIG. 23), the first and second electrode layers further extending inwardly in the length direction along surfaces (12a, 12b 12c & 12d - FIGs. 23 & 24) of the body that connect the end surfaces to each other (seen in FIGs. 23 & 24); and 
	a silicon (Si) compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) disposed to cover exterior surfaces of the body and the first and second electrode layers (seen in FIG. 23), 
	wherein the first and second external electrodes further include first and second conductive resin layers (28a & 28b - FIG. 23; [0080]-[0081]) enclosing the first and second electrode layers, respectively (seen in FIG. 23), 
	wherein the Si organic compound layer has one or more first openings (opening in 30e in FIG.23) between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings (seen in FIG. 23; 26a is exposed to 28a through the opening in 30e), and has one or more second openings (opening in 30f in FIG. 23) between the second electrode layer and the second conductive resin layer so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings (seen in FIG. 23; 26b is exposed to 28b through the opening in 30f). Fukumura '076 fails to explicitly disclose the silicon (Si) compound layer being organic.
	Asano '478 discloses the silicon (Si) compound layer (140 & 150 - FIGs. 1 & 3A-3B; Column 5, Lines 25 & 31) being organic (Column 12, Lines 23-27).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076 such that the silicon (Si) compound layer is organic, as taught by Asano '478, in order to significantly improve reliability (Column 12, Lines 27-32).

	In regards to claim 20, modified Fukumura '076 further discloses wherein the one or more first openings and the one or more second openings are provided as a plurality of discrete openings spaced apart from one another (seen in Asano '478: FIGs. 3B & 3C; openings between 140 are discrete openings spaced apart from one another).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076 as modified by Asano '478 such that the one or more first openings and the one or more second openings are provided as a plurality of discrete openings spaced apart from one another, as taught by Asano '478, in order to significantly improve reliability (Column 8, Lines 27-28).

	In regards to claim 22, modified Fukumura '076 further discloses wherein the one or more first openings (Asano '478: openings between 140) are arranged in an entire region between the first electrode layer (Asano '478: 122 - FIGs. 3B & 3C; Column 5, Lines 22-33) and the first conductive resin layer (Fukumura '076 discloses the one or more openings being between the first electrode layer and the first conductive resin layer in FIG. 23), and wherein the one or more second openings are arranged in an entire region between the second electrode layer and the second conductive resin layer (see Asano '478: Abstract, noting the second end surface also has a similar configuration).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076 as modified by Asano '478 such that the one or more first openings are arranged in an entire region between the first electrode layer and the first conductive resin layer, and wherein the one or more second openings are arranged in an entire region between the second electrode layer and the second conductive resin layer, as taught by Asano '478, in order to significantly improve reliability (Column 8, Lines 27-28).

	In regards to claim 23, modified Fukumura '076 further discloses wherein the Si organic compound layer is disposed on the surfaces of the body that connect the end surfaces to each other (seen in Fukumura '076: FIGs. 22 & 23).

	In regards to claim 24, modified Fukumura '076 further discloses wherein the Si organic compound layer is disposed on portions of the first and second electrode layers in the length direction (seen in Fukumura '076: FIG. 23).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-16 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-20 and 25-26 of copending Application No. 16/836125 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, Application No. 16/836125 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion (claim 1).

	In regards to claim 2, Application No. 16/836125 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2).

	In regards to claim 3, Application No. 16/836125 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 4).

	In regards to claim 4, Application No. 16/836125 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 5).

	In regards to claim 5, Application No. 16/836125 further claims wherein the first external electrode further includes a first plating layer disposed on the first conductive resin layer, and the second external electrode further includes a second plating layer disposed on the second conductive resin layer (claim 6).

	In regards to claim 6, Application No. 16/836125 further claims wherein the first extending portion does not extend between the first electrode layer and the first conductive resin layer of the first connection portion, and the second extending portion does not extend between the second electrode layer and the second conductive resin layer of the second connection portion (claim 7).

	In regards to claim 9, Application No. 16/836125 further claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer, 
	wherein the first and second extending portions have first and second openings, respectively (claim 8).

	In regards to claim 10, Application No. 16/836125 further claims wherein the first conductive resin layer is in contact with the first electrode layer through the first opening, and the second conductive resin layer is in contact with the second electrode layer through the second opening (claim 9).

	In regards to claim 11, Application No. 16/836125 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 10).

	In regards to claim 12, Application No. 16/836125 further claims wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion (claim 11).

	In regards to claim 13, Application No. 16/836125 further claims wherein the Si organic compound layer includes alkoxy silane (claim 12).

	In regards to claim 14, Application No. 16/836125 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 14).

	In regards to claim 15, Application No. 16/836125 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 15).

	In regards to claim 16, Application No. 16/836125 further claims wherein the first external electrode further include a first plating layer disposed on the first conductive resin layer, and the second external electrode further include a second plating layer disposed on the second conductive resin layer (claim 16).

	In regards to claim 19, Application No. 16/836125 further claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween in a stacking direction, the first and second internal electrodes being exposed to opposing end surfaces of the body in a length direction perpendicular to the stacking direction; 
	first and second external electrodes including first and second electrode layers disposed on the end surfaces of the body and connected to the first and second internal electrodes, respectively, the first and second electrode layers further extending inwardly in the length direction along surfaces of the body that connect the end surfaces to each other; and 
	a silicon (Si) organic compound layer disposed to cover exterior surfaces of the body and the first and second electrode layers, 
	wherein the first and second external electrodes further include first and second conductive resin layers enclosing the first and second electrode layers, respectively,
	wherein the Si organic compound layer has one or more first openings between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings, and has one or more second openings between the second electrode layer and the second conductive resin layer so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings (claim 17).

	In regards to claim 20, Application No. 16/836125 further claims wherein the one or more first openings and the one or more second openings are provided as a plurality of discrete openings spaced apart from one another (claim 18).

	In regards to claim 21, Application No. 16/836125 further claims wherein the one or more first and second openings are arranged in only regions corresponding to the end surfaces of the body in the length direction (claim 19).

	In regards to claim 22, Application No. 16/836125 further claims wherein the one or more first openings are arranged in an entire region between the first electrode layer and the first conductive resin layer, and wherein the one or more second openings are arranged in an entire region between the second electrode layer and the second conductive resin layer (claim 20).

	In regards to claim 23, Application No. 16/836125 further claims wherein the Si organic compound layer is disposed on the surfaces of the body that connect the end surfaces to each other (claim 25).

	In regards to claim 24, Application No. 16/836125 further claims wherein the Si organic compound layer is disposed on portions of the first and second electrode layers in the length direction (claim 26).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-8 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/836125 in view of Fukumura ‘076.
	In regards to claim 7, Application No. 16/836125 claims all the claimed limitations discussed above for claim 1. Claim 1 of Application No. 16/836125 fails to claim wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]) to avoid the need to perform masking in order to cause portions of the main and side surfaces to be exposed ([0150]).

	In regards to claim 8, claim 1 of Application No. 16/836125 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 17, Application No. 16/836125 claims all the claimed limitations discussed above for claim 9. Claim 8 of Application No. 16/836125 fails to claim wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]) to avoid the need to perform masking in order to cause portions of the main and side surfaces to be exposed ([0150]).

	In regards to claim 18, claim 8 of Application No. 16/836125 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-19 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-16 and 18-24 of U.S. Patent No. 11,380,488 in view of Fukumura ‘076. 
	In regards to claim 1, U.S. Patent No. 11,380,488 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region of the first band portion, and a second extending portion extending from the body cover portion to a region of the second band portion (claim 1).
Claim 1 of U.S. Patent No. 11,380,488 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion.
Fukumura '076 discloses a first extending portion (30e - FIG. 23; [0145]) extending from the body cover portion (34a, 34b - FIG. 23; [0146]) to a region between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) (seen in FIG. 23), and the second extending portion (30f - FIG. 23; [0145]) extending from the body cover portion to a region between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]) of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) (seen in FIG. 23).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the first extending portion extends from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion extends from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 2, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2).

	In regards to claim 3, U.S. Patent No. 11,380,488 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 3).

	In regards to claim 4, U.S. Patent No. 11,380,488 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 4).

	In regards to claim 5, U.S. Patent No. 11,380,488 further claims wherein the first external electrode further includes a first plating layer disposed on the first conductive resin layer, and the second external electrode further includes a second plating layer disposed on the second conductive resin layer (claim 1).

	In regards to claim 7, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (claim 9).

	In regards to claim 8, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer is disposed on the first conductive resin layer of the first connection portion and disposed on the second conductive resin layer of the second connection portion (claim 10). Claim 1 of U.S. Patent No. 11,380,488 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 9, U.S. Patent No. 11,380,488 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first conductive resin layer and the first plating layer, and a second extending portion extending from the body cover portion to a region between the second conductive resin layer and the second plating layer, 
	wherein the first and second extending portions have first and second openings, respectively (claim 11).
Claim 11 of U.S. Patent No. 11,380,488 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer.
Fukumura '076 discloses a first extending portion (30e - FIG. 23; [0145]) extending from the body cover portion (34a, 34b - FIG. 23; [0146]) to a region between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) (seen in FIG. 23), and the second extending portion (30f - FIG. 23; [0145]) extending from the body cover portion to a region between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]) (seen in FIG. 23).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the first extending portion extends from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion extends from the body cover portion to a region between the second electrode layer and the second conductive resin layer, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 10, Claim 10 of U.S. Patent No. 11,380,488 fails to claim wherein the first conductive resin layer is in contact with the first electrode layer through the first opening, and the second conductive resin layer is in contact with the second electrode layer through the second opening.
However, Fukumura '076 discloses a first conductive resin layer (28a - FIG. 23; [0080]) being in contact with the first electrode layer (26a - FIG. 23; [0075]) through the first opening (opening in 30e in FIG. 23) (28a is in contact with 26a through the opening in 30e in FIG. 23), and a second conductive resin layer (28b - FIG. 23; [0081]) being in contact with the second electrode layer (26b - FIG. 23; [0076]) through the second opening (opening in 30f in FIG. 23) (28b is in contact with 26b through the opening in 30f in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the first conductive resin layer is in contact with the first electrode layer through the first opening, and the second conductive resin layer is in contact with the second electrode layer through the second opening, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 11, U.S. Patent No. 11,380,488 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 12).

	In regards to claim 12, U.S. Patent No. 11,380,488 further claims wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion (claim 13).

	In regards to claim 13, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer includes alkoxy silane (claim 14).

	In regards to claim 14, U.S. Patent No. 11,380,488 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 15).

	In regards to claim 15, U.S. Patent No. 11,380,488 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 16).

	In regards to claim 16, U.S. Patent No. 11,380,488 further claims wherein the first external electrode further include a first plating layer disposed on the first conductive resin layer, and the second external electrode further include a second plating layer disposed on the second conductive resin layer (claim 11).

	In regards to claim 17, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (claim 18).

	In regards to claim 18, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer is disposed on the first conductive resin layer of the first connection portion and disposed on the second conductive resin layer of the second connection portion (claim 19). Claim 11 of U.S. Patent No. 11,380,488 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 19, U.S. Patent No. 11,380,488 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween in a stacking direction, the first and second internal electrodes being exposed to opposing end surfaces of the body in a length direction perpendicular to the stacking direction; 
	first and second external electrodes including first and second electrode layers disposed on the end surfaces of the body and connected to the first and second internal electrodes, respectively, the first and second electrode layers further extending inwardly in the length direction along surfaces of the body that connect the end surfaces to each other; and 
	a silicon (Si) organic compound layer disposed to cover exterior surfaces of the body and the first and second electrode layers, 
	wherein the first and second external electrodes further include first and second conductive resin layers enclosing the first and second electrode layers, respectively,
	wherein the Si organic compound layer has one or more first openings and one or more second openings (claim 20).
Claim 20 of U.S. Patent No. 11,380,488 fails to claim the one or more first openings being between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings, and the one or more second openings being between the second electrode layer and the second conductive resin layer so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings.
Fukumura '076 discloses one or more first openings (opening in 30e in FIG. 23) being between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings (26a is exposed to 28a through the opening in 30e in FIG. 23), and the one or more second openings (opening in 30f in FIG. 23) being between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]) so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings (26b is exposed to 28b through the opening in 30f in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the one or more first openings are between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings, and the one or more second openings are between the second electrode layer and the second conductive resin layer so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 21, U.S. Patent No. 11,380,488 further claims wherein the one or more first and second openings are arranged in only regions corresponding to the end surfaces of the body in the length direction (claim 21).

	In regards to claim 22, U.S. Patent No. 11,380,488 fails to claim wherein the one or more first openings are arranged in an entire region between the first electrode layer and the first conductive resin layer, and wherein the one or more second openings are arranged in an entire region between the second electrode layer and the second conductive resin layer.
However, claim 22 of U.S. Patent No. 11,380,488 claims the one or more first openings being arranged in an entire region between the first conductive resin layer and the first plating layer, and the one or more second openings being arranged in an entire region between the second conductive resin layer and the second plating layer.
Furthermore, Fukumura '076 discloses the one or more first openings (opening in 30e in FIG. 23) being between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) (seen in FIG. 23), and the one or more second openings (opening in 30f in FIG. 23) being between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]) (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the one or more first openings are arranged in an entire region between the first electrode layer and the first conductive resin layer, and wherein the one or more second openings are arranged in an entire region between the second electrode layer and the second conductive resin layer, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 23, U.S. Patent No. 11,380,488 further claims wherein the Si organic compound layer is disposed on the surfaces of the body that connect the end surfaces to each other (claim 23).

	In regards to claim 24, claim 20 of U.S. Patent No. 11,380,488 fails to claim wherein the Si organic compound layer is disposed on portions of the first and second electrode layers in the length direction.
However, claim 24 of U.S. Patent No. 11,380,488 claims wherein the Si organic compound layer is disposed on portions of the first and second conductive resin layers in the length direction.
	Furthermore, Fukumura '076 discloses wherein an Si compound layer being disposed on portions of the first and second electrode layers in the length direction (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the Si organic compound layer is disposed on portions of the first and second electrode layers in the length direction, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

Claims 9 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 and 13-14 of copending Application No. 17/829747 (reference application).
	In regards to claim 9, Application No. 17/829747 a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer, 
	wherein the first and second extending portions have first and second openings, respectively (claim 9).

	In regards to claim 11, Application No. 17/829747 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 10).

	In regards to claim 12, Application No. 17/829747 further claims wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion (claim 9).

	In regards to claim 13, Application No. 17/829747 further claims wherein the Si organic compound layer includes alkoxy silane (claim 11).

	In regards to claim 14, Application No. 17/829747 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 13).

	In regards to claim 15, Application No. 17/829747 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 14).

	In regards to claim 16, Application No. 17/829747 further claims wherein the first external electrode further include a first plating layer disposed on the first conductive resin layer, and the second external electrode further include a second plating layer disposed on the second conductive resin layer (claim 9).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-8, 10 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 9 of copending Application No. 17/829747 in view of Fukumura ‘076.
	In regards to claim 1, Application No. 17/829747 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region of the first band portion, and a second extending portion extending from the body cover portion to a region of the second band portion (claim 1).
Claim 1 of Application No. 17/829747 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion.
Fukumura '076 discloses a first extending portion (30e - FIG. 23; [0145]) extending from the body cover portion (34a, 34b - FIG. 23; [0146]) to a region between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) (seen in FIG. 23), and the second extending portion (30f - FIG. 23; [0145]) extending from the body cover portion to a region between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]) of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) (seen in FIG. 23).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 17/829747 such that the first extending portion extends from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion extends from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 2, Application No. 17/829747 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2).

	In regards to claim 3, Application No. 17/829747 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 1).

	In regards to claim 4, Application No. 17/829747 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 4).

	In regards to claim 5, Application No. 17/829747 further claims wherein the first external electrode further includes a first plating layer disposed on the first conductive resin layer, and the second external electrode further includes a second plating layer disposed on the second conductive resin layer (claim 1).

	In regards to claim 7, Claim 1 of Application No. 17/829747 fails to claim wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body.
Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 17/829747 such that the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]) to avoid the need to perform masking in order to cause portions of the main and side surfaces to be exposed ([0150]).

	In regards to claim 8, Claim 1 of Application No. 17/829747 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 17/829747 such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 10, Application No. 17/829747 claims all the claimed limitations discussed above for claim 9. Claim 9 of Application No. 17/829747 fails to claim wherein the first conductive resin layer is in contact with the first electrode layer through the first opening, and the second conductive resin layer is in contact with the second electrode layer through the second opening.
However, Fukumura '076 discloses a first conductive resin layer (28a - FIG. 23; [0080]) being in contact with the first electrode layer (26a - FIG. 23; [0075]) through the first opening (opening in 30e in FIG. 23) (28a is in contact with 26a through the opening in 30e in FIG. 23), and a second conductive resin layer (28b - FIG. 23; [0081]) being in contact with the second electrode layer (26b - FIG. 23; [0076]) through the second opening (opening in 30f in FIG. 23) (28b is in contact with 26b through the opening in 30f in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 17/829747 such that the first conductive resin layer is in contact with the first electrode layer through the first opening, and the second conductive resin layer is in contact with the second electrode layer through the second opening, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 17, Application No. 17/829747 claims all the claimed limitations discussed above for claim 9. Claim 9 of Application No. 17/829747 fails to claim wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first, second, fifth, and sixth surfaces of the body (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 17/829747 such that the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]) to avoid the need to perform masking in order to cause portions of the main and side surfaces to be exposed ([0150]).

	In regards to claim 18, Application No. 17/829747 claims all the claimed limitations discussed above for claim 9. Claim 9 of Application No. 17/829747 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 17/829747 such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

This is a provisional nonstatutory double patenting rejection.

Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,393,630 in view of CN109411234. 
	In regards to claim 1, U.S. Patent No. 11,393,630 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a non-conductive resin layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion (claim 1).
	Claim 1 of U.S. Patent No. 11,393,630 fails to claim the non-conductive resin layer being a silicon (Si) organic compound layer.
	CN109411234 discloses a non-conductive resin layer being a silicon (Si) organic compound layer (130 - FIG. 2; [0054], lines 339-340; see also [0054], lines 339-340 & [0080], lines 503-506, layer 130 has electrical insulating properties and further noting silicone rubber can be used for layer 120; it is further noted that silicone rubber is composed of alternating main-chain atoms of silicon and oxygen and two organic groups, i.e. silicone rubber is a silicon (Si) organic compound).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,393,630 such that the non-conductive resin layer is a silicon (Si) organic compound layer, as taught by CN109411234, in order for layer 130 to have elasticity, flexibility and stretchability ([0080]).

	In regards to claim 3, U.S. Patent No. 11,393,630 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 2).

	In regards to claim 4, claim 1 of U.S. Patent No. 11,393,630 fails to claim wherein the first and second electrode layers include a conductive metal and glass.
	CN109411234 discloses wherein the first and second electrode layers (122 - FIG. 2; [0058], line 334)  include a conductive metal and glass (described in [0059]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,393,630 such that the first and second electrode layers include a conductive metal and glass, as taught by CN109411234, in order to provide a soft termination structure in which the hardness of electrode 122 is greater than that of the conductive resin layer ([0060]).

Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of Application No. 17/733068 in view of CN109411234. 
	In regards to claim 1, Application No. 17/733068 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a non-conductive resin layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion (claim 21).
	Claim 21 of Application No. 17/733068 fails to claim the non-conductive resin layer being a silicon (Si) organic compound layer.
	CN109411234 discloses a non-conductive resin layer being a silicon (Si) organic compound layer (130 - FIG. 2; [0054], lines 339-340; see also [0054], lines 339-340 & [0080], lines 503-506, layer 130 has electrical insulating properties and further noting silicone rubber can be used for layer 120; it is further noted that silicone rubber is composed of alternating main-chain atoms of silicon and oxygen and two organic groups, i.e. silicone rubber is a silicon (Si) organic compound).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 17/733068 such that the non-conductive resin layer is a silicon (Si) organic compound layer, as taught by CN109411234, in order for layer 130 to have elasticity, flexibility and stretchability ([0080]).

	In regards to claim 3, Application No. 17/733068 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 22).

	In regards to claim 4, claim 21 of Application No. 17/733068 fails to claim wherein the first and second electrode layers include a conductive metal and glass.
	CN109411234 discloses wherein the first and second electrode layers (122 - FIG. 2; [0058], line 334)  include a conductive metal and glass (described in [0059]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 17/733068 such that the first and second electrode layers include a conductive metal and glass, as taught by CN109411234, in order to provide a soft termination structure in which the hardness of electrode 122 is greater than that of the conductive resin layer ([0060]).

This is a provisional nonstatutory double patenting rejection.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9, 12, 14-17, 19-20, 22 and 26 of U.S. Patent No. 11,183,332 in view of Fukumura ‘076.
	In regards to claim 1, U.S. Patent No. 11,183,332 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region of the first band portion, and a second extending portion extending from the body cover portion to a region of the second band portion (claim 1).
Claim 1 of U.S. Patent No. 11,183,332 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion.
Fukumura '076 discloses a first extending portion (30e - FIG. 23; [0145]) extending from the body cover portion (34a, 34b - FIG. 23; [0146]) to a region between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) (seen in FIG. 23), and the second extending portion (30f - FIG. 23; [0145]) extending from the body cover portion to a region between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]) (seen in FIG. 23).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,183,332 such that the first extending portion extends from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion extends from the body cover portion to a region between the second electrode layer and the second conductive resin, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 2, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer includes alkoxy silane (claim 2).

	In regards to claim 3, U.S. Patent No. 11,183,332 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 4).

	In regards to claim 4, U.S. Patent No. 11,183,332 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 5).

	In regards to claim 5, U.S. Patent No. 11,183,332 further claims wherein the first external electrode further includes a first plating layer disposed on the first conductive resin layer, and the second external electrode further includes a second plating layer disposed on the second conductive resin layer (claim 1).

	In regards to claim 6, U.S. Patent No. 11,183,332 further claims wherein the first extending portion does not extend to the first connection portion, and the second extending portion does not extend to the second connection portion (claim 9). Claim 1 of U.S. Patent No. 11,183,332 fails to claim wherein the first extending portion does not extend between the first electrode layer and the first conductive resin layer, and the second extending portion does not extend between the second electrode layer and the second conductive resin layer.
Fukumura '076 further discloses the first extending portion (30e - FIG. 23; [0145]) does not extend between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]), and the second extending portion (30f - FIG. 23; [0145]) does not extend between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,380,488 such that the first extending portion does not extend between the first electrode layer and the first conductive resin layer, and the second extending portion does not extend between the second electrode layer and the second conductive resin layer, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 7, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (claim 12).

	In regards to claim 8, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer is disposed on the first connection portion and disposed on the second connection portion (claim 12). U.S. Patent No. 11,183,332 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) is disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,183,332  such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 9, U.S. Patent No. 11,183,332 claims a multilayer electronic component comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween, the body having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; 
	a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer, the first external electrode having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces; 
	a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer, the second external electrode having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces; and 
	a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion, and a second extending portion extending from the body cover portion, 
	wherein the first and second extending portions have first and second openings, respectively (claim 14). Claim 14 of U.S. Patent No. 11,183,332 fails to claim the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer.
Fukumura '076 discloses the first extending portion (30e - FIG. 23; [0145]) extending from the body cover portion (34a, 34b - FIG. 23; [0146]) to a region between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) (seen in FIG. 23), and the second extending portion (30f - FIG. 23; [0145]) extending from the body cover portion to a region between the second electrode layer (26b - FIG. 23; [0076]) and the second conductive resin layer (28b - FIG. 23; [0081]) (seen in FIG. 23). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,183,332 such that the first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and the second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 10, U.S. Patent No. 11,183,332 further claims wherein a first plating layer is in contact with a first additional plating layer through the first opening, and a second plating layer is in contact with a second additional plating layer through the second opening (claim 22). Claim 14 of U.S. Patent No. 11,183,332 fails to claim wherein the first conductive resin layer is in contact with the first electrode layer through the first opening, and the second conductive resin layer is in contact with the second electrode layer through the second opening.
Fukumura '076 discloses a first conductive resin layer (28a - FIG. 23; [0080]) being in contact with the first electrode layer (26a - FIG. 23; [0075]) through the first opening (opening in 30e in FIG. 23) (28a is in contact with 26a through the opening in 30e in FIG. 23), and a second conductive resin layer (28b - FIG. 23; [0081]) being in contact with the second electrode layer (26b - FIG. 23; [0076]) through the second opening (opening in 30f in FIG. 23) (28b is in contact with 26b through the opening in 30f in FIG. 23).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,183,332 such that the first conductive resin layer is in contact with the first electrode layer through the first opening, and the second conductive resin layer is in contact with the second electrode layer through the second opening, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

	In regards to claim 11, U.S. Patent No. 11,183,332 further claims wherein an area of the first opening is 20 to 90% of an area of the first extending portion, and an area of the second opening is 20 to 90% of an area of the second extending portion (claim 15).

	In regards to claim 12, U.S. Patent No. 11,183,332 further claims wherein the first opening is disposed in at least one of the first band portion or the first connection portion, and the second opening is disposed in at least one of the second band portion or the second connection portion (claim 16).

	In regards to claim 13, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer includes alkoxy silane (claim 17).

	In regards to claim 14, U.S. Patent No. 11,183,332 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 19).

	In regards to claim 15, U.S. Patent No. 11,183,332 further claims wherein the first and second electrode layers include a conductive metal and glass (claim 20).

	In regards to claim 16, U.S. Patent No. 11,183,332 further claims wherein the first external electrode further include a first plating layer disposed on the first conductive resin layer, and the second external electrode further include a second plating layer disposed on the second conductive resin layer (claim 14).

	In regards to claim 17, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer is disposed on the first, second, fifth, and sixth surfaces of the body (claim 26).

	In regards to claim 18, U.S. Patent No. 11,183,332 further claims wherein the Si organic compound layer is disposed on the first connection portion and disposed on the second connection portion (claim 26). Claim 14 of U.S. Patent No. 11,380,488 fails to claim wherein the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion.
	Fukumura ‘076 discloses a Si compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being disposed on the first electrode layer (26a - FIG. 23; [0075]) of the first connection portion (portion of 24a leftward from surface 12e in FIG. 23) and disposed on the second electrode layer (26b - FIG. 23; [0076]) of the second connection portion (portion of 24b rightward from surface 12f in FIG. 23) (seen in FIGs. 22 & 23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of U.S. Patent No. 11,183,332  such that the Si organic compound layer is disposed on the first electrode layer of the first connection portion and disposed on the second electrode layer of the second connection portion, as taught by Fukumura ‘076, in order to achieve design assurance of mechanical strength ([0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160042864 – [0052] & [0054]

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848       

/David M Sinclair/Primary Examiner, Art Unit 2848